EXHIBIT AMENDMENT NO. 1 to AGREEMENT OF SALE THIS AMENDMENT NO. 1 to AGREEMENT SALE made as of the 11th day of January, 2008 (the “Agreement”) by and between Vibe Records, Inc., a Delaware Corporation (“Vibe”), Benacquista Galleries, Inc., a Nevada corporation (“Benacquista”), James Price, an Individual and Timothy Olphie, an individual (and together the “Parties”). 1. Paragraph 8 of the Agreement is hereby deleted in its entirety. All other terms and conditions of the Agreement remain in full force and effect and this agreement shall be governed by all other terms contained therein. IN WITNESS WHEREOF the parties have executed this Agreement effective as of March , VIBE RECORDS, INC. By: Name:Timothy Olphie Title:President and CEO BENACQUISTA GALLERIES, INC By: /s/ James Price Name:James Price Title:President and CEO By: /s/ James Price James Price By: Timothy Olphie
